Citation Nr: 1728089	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for shell fragment wound, left lower leg, muscle group XI.

2.  Entitlement to a rating in excess of 30 percent for shell fragment wound, left lower thigh, muscle group XIII.

3.  Entitlement to service connection for varicose veins, to include as secondary to muscle group XI and XIII disabilities.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and plantar fasciitis of the left foot.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from February 2010 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In his May 2011 substantive appeal (via VA Form 9); the Veteran requested a videoconference hearing before a Veterans Law Judge.  In March 2017, prior to the date of the hearing, he withdrew his hearing request.  38 C.F.R. § 20.702(e) (2016).

The issues of entitlement to service connection for varicose veins, increased ratings for degenerative joint disease and plantar fasciitis of the left foot and PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the muscle group XI injury, residual of for shell fragment wound, left lower leg, has been assigned the maximum 40 percent schedular rating available under Diagnostic Code 5311.

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence demonstrates a severe muscle injury to muscle group XIII.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a disability rating in excess of 30 percent for muscle group XI injury, residual of for shell fragment wound, left lower leg, for any part of the rating period.  38 U.S.C.A.  §§ 1155, 5103, (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5311 (DC) (2016).

2.  The criteria for a 40 percent rating, but not higher, for residuals of hell fragment wound, left lower thigh, muscle group XIII have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, DC 5313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher ratings for his service-connected disabilities involving muscle group XI and XII.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56 (d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70(1993), has held that 38 C.F.R. § 4.56 (d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317(2006). 

For VA rating purposes, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56 (a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c). 

The provisions of 38 C.F.R. § 4.56 (d), as applicable to the pending claim, are as follows: 

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56 (d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56 (c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Id.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction. Id.   

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile. Id.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

Muscle Group XI

In a February 2010 rating decision, the Veteran was denied entitlement to a rating in excess of 30 percent for his muscle group XI injury, residual of shell fragment wound, left lower leg.  The Veteran asserts he is entitled to a higher rating.

Under Diagnostic Code 5311, for muscle group XI, a moderate impairment is assigned a 10 percent rating, a moderately severe impairment is assigned a 20 percent rating, and a severe impairment is assigned a maximum 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.  A muscle injury rating cannot be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (a).

After a review of all the evidence, lay and medical, the Board finds that an increased rating in excess of 30 percent is not warranted.  The 30 percent rating assigned was based on a muscle group XI injury evaluated as severe.  Because the 30 percent disability rating is the maximum schedular rating available under DC 5311, a higher rating is not assignable under this diagnostic code.  The regulations preclude a schedular rating in excess of a 30 percent rating; therefore, a disability rating greater than 30 percent under DC 5311 is not warranted based on a lack of entitlement under the law.  38 C.F.R. § 4.73; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There is no competent evidence of peripheral nerve paralysis of the same body part, which affects entirely different functions; thus a separate rating for neurologic impairment is not warranted.  38 C.F.R. § 4.55 (a).

Finally, the Veteran's scar associated with the muscle group XI injury is not sufficiently symptomatic to warrant a separate disability evaluation.  As shown by the November 2012 VA examination, the Veteran does not have any residual scars that are painful, unstable or measure at least 6 square inches.  Absent any showing of instability, pain, or scar meeting the aforementioned measurements- there is no basis for separate compensable ratings under 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (2016).  Diagnostic Code 7805 directs that the scars be evaluated on the basis of the limitation of function of the part affected.  In this case, though, no residual scar from the gunshot wound is shown to cause limitation of function in the Veteran's left lower leg.  Moreover, a separate rating under DC 7805, which requires evaluation of the limitation of function of the affected part, would constitute pyramiding because it would involve the same body part that is receiving a rating for muscle injury.

Muscle Group XIII

The Veteran is currently in receipt of a 30 percent rating for his muscle group XIII injury, residual of for shell fragment wound, left lower thigh.  In a February 2010 rating decision, he was denied entitlement to a rating in excess of 30 percent.  The Veteran asserts he is entitled to a higher rating.

Under Diagnostic Code 5313, for muscle group XIII, a 30 percent rating is assigned for moderately severe disability.  A maximum 40 percent rating is assigned for severe disability.  38 C.F.R. § 4.73, DC 5313.  

Muscle Group XIII.  Functions: extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscles involved include posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; (3) semitendinosus.

Based on consideration of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the symptomatology of the Veteran's muscle group XIII disability is best described as severe; thus a rating of 40 percent under 38 C.F.R. § 4.71a, DC 5313 is warranted. 

Service treatment records show that the Veteran sustained fragment wounds to his left leg in early June 1970.  He had debridement on the day of injury and delayed primary closure about 10 days later.  A small area of the wound became infected and requiring reopening.  He was hospitalized later that month, and an examination was unremarkable, except for the left thigh where there was an S-shaped wound beginning at the lateral aspect of the distal left thigh and extending posteriorly to the mid-aspect of the left leg posteriorly.  There was no evidence of artery or nerve involvement during the hospitalization.  The diagnosis was fragment wounds of the left calf with postoperative wound infection.  The Veteran was seen in the surgical clinic in early December 1970 and it was noted that all wounds were well-healed; some residual weakness was noted.  

With respect to the claim on appeal, the Veteran underwent a VA examination in September 2009.  The examiner noted that the Veteran had suffered a through and through injury from a missile.  The wound was initially infected before healing.  

Current symptoms included pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement.  There also were mild, weekly flare-ups of muscle injury residuals that reportedly lasted for hours and resulted in additional limitation of motion, pain, and an 80 percent decrease in endurance.  On objective examination, muscle strength was 4 out of 5; tissue loss and intramuscular scarring was also noted.  Muscle herniation was not present, but there was a loss of deep fascia or muscle substance.  The right thigh measured 54 centimeters (cm) and the left thigh measured only 52 cm.  The Veteran's activities of daily living of chores, shopping, exercise, sports and recreation were moderately affected due to the muscle injury.  Left knee extension was normal to 0 degrees.

At the next VA examination in November 2012, a VA examiner noted that the Veteran's muscle injury historically involved ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Some loss of deep fascia was currently present.  The examiner also indicated that the Veteran's muscle injury currently affected muscle substance or function in that there was some loss of muscle substance.  The examiner further noted that the Veteran had consistent symptoms of fatigue-pain and uncertainty of movement attributable to his muscle injury.  Muscle strength testing for hip and knee flexion was normal.  No muscle atrophy was noted to be present, although no specific measurements of muscle bulk were provided.  The Veteran reported occasional use of a cane to assist with his left knee.  There was no x-ray evidence of retained metallic fragments.  The examiner opined that due, at least in part, to the Veteran's muscle group XIII disability he would need occupational accommodations such as no prolonged walking or standing, no kneeling, no squatting, and no heavy lifting.  Physical examination revealed sensation was grossly intact to light touch and equal bilaterally.  Motor strength was 5+/5 and equal bilaterally.  Left knee extension was limited to 10 degrees; joint stability was normal.

Resolving reasonable doubt in the Veteran's favor, a 40 percent rating is assigned for the Muscle Group XIII injury.  In reaching this decision, the Board acknowledges that there is no x-ray evidence of scattered multiple foreign bodies, adhesion of scars to bone, diminished muscle excitability, or adaptive contraction.  While loss of deep fascia and muscle substance on palpation has been shown upon the VA examinations (in addition to impairment of power, endurance, and coordination), these cardinal signs of muscle injury were contemplated in the criteria for a moderately-severe injury.  Similarly, the history of through-and-through injury is contemplated in the criteria for a moderately-severe injury.

Nonetheless, there is noted muscle atrophy of the left thigh as recorded at the 2009 VA examination.  While no atrophy was noted at the 2012 examination, the Board observes that the examiner did not provide any specific measurements of muscle bulk.  Visible or measurable atrophy is a sign of severe muscle disability.  See 38 C.F.R. § 4.56 (2016).  Moreover, the Veteran asserts that he had to retire from his job because he was no longer able to perform his duties as a result of his muscle injury.  He also has reported that his ability to walk is limited.  See Statement in Support of Claim dated August 2009.  The 2012 VA examiner indicated that the Veteran would need occupational accommodations such as no prolonged walking or standing, no kneeling, no squatting, and no heavy lifting due, at least in part to his Muscle group XIII injury- as well as the Muscle Group XI injury, which is also rated severe.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In this case, the Veteran's symptoms clearly warrant the current 30 percent rating for a moderately-severe disability evaluation.  However, there is at least some evidence that supports the higher, and maximum, rating of 40 percent.  Thus, resolving doubt in his favor, the higher rating of 40 percent is assigned.

The Board emphasizes that any pain associated with the Veteran's gunshot wound residuals and any resulting functional loss (i.e., limitation of motion due to pain, weakness and fatigue), are already contemplated in the relevant rating criteria for evaluating muscle injuries, and have been considered in the assignment of the 40 percent rating.  Any additional limitation of motion due to such factors does not approximate the criteria for a higher rating.  Simply stated, the Veteran is not entitled to a higher rating on the basis of consideration of these factors alone.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 4.40, 4.45, 4.59.

The Veteran's scar associated with his left lower thigh gunshot wound could potentially receive a separate compensable rating under applicable skin criteria.  However, disability from scars is already contemplated in the rating criteria for muscle injuries.  38 C.F.R. § 4.14.  As shown by the November 2012 VA examination, the Veteran does not have any residual scars that are painful, unstable or measure at least 6 square inches, thus his scars have not been shown to meet the criteria for separate compensable evaluations.  Diagnostic Code 7805 directs that scars be evaluated on the basis of the limitation of function of the part affected.  In this case, the Veteran's residual scar is not shown to cause limitation of function in the left lower thigh and a separate rating under DC 7805 would constitute pyramiding because it would involve the same body part that is receiving a rating for muscle injury.

Also, the Board notes that the left thigh disability does not warrant a separate rating under the criteria for neurological manifestations.  The provisions of 38 C.F.R. § 4.55 prohibit such separate ratings.

Finally, the Board notes that the Veteran was previously in receipt of a separate 10 percent evaluation for arthritis causing limitation of extension in the left knee, effective since July 7, 2009.  He is currently service-connected for left total knee arthroplasty (previously evaluated as limitation of extension due to degenerative joint disease of the left knee) associated with shell fragment wound, left lower thigh, Muscle Group XIII with left hip strain.  He is currently in receipt of a 30 percent maximum evaluation effective May 1, 2013.  The muscles of muscle group XIII control the extension of the hip and the flexion and rotation of the knee.  The Board is prohibited from assigning an evaluation for the same manifestation under different names.  In other words, the Veteran may not receive an evaluation under the muscle rating standards for limitation of motion in the hip or knee and a separate evaluation for any limitation of motion (flexion) due to the knee joint disability associated with his Muscle Group XIII injury.  

In sum, the Veteran's residuals of a left thigh gunshot wound warrant a rating of 40 percent under the applicable diagnostic criteria.  A higher rating is not warranted for any portion of the time period under consideration.  38 C.F.R. §§ 4.7, 4.21; see Hart v. Mansfield, 21 Vet. App. 505 (2007).

	


(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 30 percent for shell fragment wound, left lower leg, muscle group XI is denied.

Resolving reasonable doubt in favor of the Veteran, a 40 percent rating for shell fragment wound, left lower thigh, muscle group XIII is granted.


REMAND

Further development of the remaining claims on appeal is required.  

Additional VA Examinations and Opinion

The Veteran seeks service connection for varicose veins, to include as secondary to his muscle group XI and XIII disabilities.  In November 2009, he underwent a VA examination to determine the nature and etiology of this disability.  The linkage opinion provided by the examiner did not consider aggravation, thereby frustrating the Board's efforts to evaluate the theory of secondary service connection.  See 38 C.F.R. § 3.310.  Accordingly, remand is required for an addendum opinion that considers whether the Veteran's service-connected muscle disabilities may aggravate the varicose veins.

The Veteran seeks an increased evaluation for PTSD.  In connection with this claim, his representative submitted a private Vocational Evaluation dated December 2015.  The evaluation shows that the Veteran reported experiencing heightened states of rage where he would lose any and all fear of consequences for irrational behaviors.  The Board finds that such a symptom represents a worsening of the Veteran's disability from that shown in the November 2012 VA examination report, the most recent VA examination of record.  The Board does recognize that the November 2012 examiner, based on the results of a Personality Assessment Inventory (PAI), speculated that the Veteran "probably experiences episodes of poorly controlled anger;" however, the Veteran had never attested to actually experiencing such.  Accordingly, remand is required to schedule a new VA examination to determine the current severity of the Veteran's PTSD.

AOJ Consideration of New Evidence

Under certain circumstances, initial AOJ consideration of new evidence is waived.  38 U.S.C.A. § 7105(e).  Such waivers, however, apply to evidence submitted by the Veteran or his representative and not evidence obtained by the AOJ itself.  Id.

The increased rating claim for a left foot disability was last considered by the AOJ in a May 2011 statement of the case; the Veteran perfected his substantive appeal of this issue to the Board (via VA Form 9) that same month.  Since then, the disability was re-evaluated in a November 2012 VA examination.  The results of this examination, as well as any other new, pertinent evidence received in the past six years, has not been considered by the AOJ in a supplemental statement of the case.  Accordingly, remand of this claim is required for initial AOJ consideration.

TDIU  

The Veteran seeks entitlement to a TDIU.  While this claim has been appealed as a separate issue, the Board finds that it is also part-and-parcel of the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Board is remanding those claims for further development, it will defer adjudication of the claim for TDIU.  On remand, the Veteran should be provided with another opportunity to submit a completed VA Form 21-8940 and provide any relevant information regarding his prior employment, to include information from prior employers, co-workers, etc. in support of his appeal.

Finally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA Form 21-8940 and request that he return a completed form.  Ask him to provide any relevant information regarding his prior employment in support of his appeal.  The Veteran is advised that failure to return a completed VA Form 21-8940 may impact the outcome of his claim.

2.  Obtain and associate with the claims file any outstanding VA treatment records.

3.  Obtain a VA etiological opinion regarding the Veteran's varicose veins.  If possible, the opinion should be authored by the same examiner who conducted the September 2009 VA examination.  The entire claims file must be reviewed.

The medical professional is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's varicose veins are proximately caused or related to his muscle group XI and XIII disabilities.

This requires two separate opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, attempt to establish a baseline level of severity for the varicose veins prior to their aggravation.

A complete rationale is required for all opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The entire claims file must be reviewed in conjunction with the examination.

A complete rationale must be provided for all opinions expressed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


